Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 15, 2021

The Court of Appeals hereby passes the following order:

A21A0826. FOREIGN BROTHERS AUTO SALES, LLC v. CANDY NEESE.

      The trial court entered a default judgment against defendant Foreign Brothers
Auto Sales, LLC. Thereafter, Foreign Brothers filed a motion to set aside the default
judgment pursuant to OCGA § 9-11-60 (d), which the trial court denied. Foreign
Brothers then appealed directly to this Court. We, however, lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8). Foreign
Brothers’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          06/15/2021
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.